Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Post-Effective Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MTM TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) New York 13-3354896 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1200 High Ridge Road Stamford, CT 06905 (203) 975-3700 (Address, including zip code, and telephone number, including area code, of registrants principle executive offices) Steven Stringer President & Chief Executive Officer MTM Technologies, Inc. 1200 High Ridge Road Stamford, CT 06905 (203) 975-3700 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: John Ruppert, Esquire Ballard Spahr Andrews & Ingersoll, LLP 1225 17th Street, Suite 2300 Denver, CO 80202 (303) 299-7304 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 to the Registration Statement on Form S-3 (Registration No. 333-136058) (the Registration Statement) of MTM Technologies, Inc., a New York corporation (the Registrant), hereby amends the Registration Statement to remove from registration all of the shares of common stock of the Registrant held by the selling shareholders for resale pursuant to the Registration Statement, but which shares remain unsold. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this post-effective amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Stamford, Connecticut, on July 14, 2009. MTM TECHNOLOGIES, INC. (Registrant) By: /s/ Steven Stringer Steven Stringer President and Chief Executive Officer (Principal Executive Officer and Principal Financial Officer) Pursuant to the requirements of the Securities Act of 1933, as amended, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. /S/ GERALD A. POCH Chairman of the Board of Directors July 14, 2009 Gerald A. Poch /S/ STEVEN STRINGER President and Chief Executive Officer July 14, 2009 Steven Stringer /S/ KEITH B. HALL Director July 14, 2009 Keith B. Hall /S/ WILLIAM LERNER Director July 14, 2009 William Lerner /S/ ALVIN E. NASHMAN Director July 14, 2009 Alvin E. Nashman /S/ STERLING PHILLIPS Director July 14, 2009 Sterling Phillips /S/ ARNOLD J. WASSERMAN Director July 14, 2009 Arnold J. Wasserman /S/ THOMAS WASSERMAN Director July 14, 2009 Thomas Wasserman
